DETAILED ACTION

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 14 March 2022.
Claim 2 has been amended.
Claim 1 has been cancelled.
Claims 2-21 are currently pending and have been examined.

Examiner’s Note
The Terminal Disclaimer filed on 14 March 2022 has been approved. The Double Rejection has been withdrawn.
This Office Action replaces the previous Office Action mailed on 30 June 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Seung Ho Lee (Registration Number: 69,919) on 22 July 2022.

The claim 18 is amended as follows (Correcting the base claim number). Other claims remain same. 
18. (Currently Amended) The communication device of claim 17, wherein the frame further comprises a third field and a fourth field, wherein the third field precedes the fourth field, and the fourth field precedes the first field, wherein each of the first, third and fourth field comprises control information for the frame.


Allowable Subject Matter
Claims 2-21 are allowed.
Claims are renumbered as 1-20.
The following is an examiner’s statement of reasons for allowance: 
Claims 2, 7, 12, and 17 are allowed because a search of the prior art of record fail to anticipate or render obvious step of determining a number of bits of a first set of bits based on the bandwidth of the communication channel, determining a length of data, and determining the first set of bits based on the length of the data.
The closest art presented were U.S. PGPub. No. 20110032875 to Erceg et al., where disclose the frame construction including set of bits for length of data.
For claims 3-6, 8-11, 13-16, and 18-21, they depend on claims 2, 7, 12, and 17 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov